Cite as: 587 U. S. ____ (2019)            1

                             Per Curiam

SUPREME COURT OF THE UNITED STATES
KRISTINA BOX, COMMISSIONER, INDIANA DEPART-
      MENT OF HEALTH, ET AL. v. PLANNED
        PARENTHOOD OF INDIANA AND
            KENTUCKY, INC., ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
   STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT
               No. 18–483.    Decided May 28, 2019

   PER CURIAM.
   Indiana’s petition for certiorari argues that the Court of
Appeals for the Seventh Circuit incorrectly invalidated
two new provisions of Indiana law: the first relating to the
disposition of fetal remains by abortion providers; and the
second barring the knowing provision of sex-, race-, or
disability-selective abortions by abortion providers. See
Ind. Code §§16−34−2−1.1(a)(1)(K), 16−34−3−4(a), 16−34−
4−4, 16−34−4−5, 16−34−4−6, 16−34−4−7, 16−34−
4−8, 16−41−16−4(d), 16−41−16−5 (2018). We reverse
the judgment of the Seventh Circuit with respect to the
first question presented, and we deny the petition with
respect to the second question presented.
                              I
  The first challenged provision altered the manner in
which abortion providers may dispose of fetal remains.
Among other changes, it excluded fetal remains from the
definition of infectious and pathological waste,
§§16−41−16−4(d), 16−41−16−5, thereby preventing incin-
eration of fetal remains along with surgical byproducts. It
also authorized simultaneous cremation of fetal remains,
§16−34−3−4(a), which Indiana does not generally allow for
human remains, §23−14−31−39(a). The law did not affect
a woman’s right under existing law “to determine the final
disposition of the aborted fetus.” §16−34−3−2(a).
2            BOX v. PLANNED PARENTHOOD OF
              INDIANA AND KENTUCKY, INC.
                        Per Curiam

   Respondents have never argued that Indiana’s law
creates an undue burden on a woman’s right to obtain an
abortion. Cf. Planned Parenthood of Southeastern Pa. v.
Casey, 505 U. S. 833, 874 (1992) (plurality opinion). Re-
spondents have instead litigated this case on the assump-
tion that the law does not implicate a fundamental right
and is therefore subject only to ordinary rational basis
review. See Planned Parenthood of Indiana and Ken-
tucky, Inc. v. Commissioner of Indiana State Dept. of
Health, 888 F. 3d 300, 307 (2018). To survive under that
standard, a state law need only be “rationally related to
legitimate government interests.” Washington v. Glucks-
berg, 521 U. S. 702, 728 (1997).
   The Seventh Circuit found Indiana’s disposition law
invalid even under this deferential test. It first held that
Indiana’s stated interest in “the ‘humane and dignified
disposal of human remains’ ” was “not . . . legitimate.” 888
F. 3d, at 309. It went on to hold that even if Indiana’s
stated interest were legitimate, “it [could not] identify a
rational relationship” between that interest and “the law
as written,” because the law preserves a woman’s right to
dispose of fetal remains however she wishes and allows for
simultaneous cremation. Ibid.
   We now reverse that determination. This Court has
already acknowledged that a State has a “legitimate inter-
est in proper disposal of fetal remains.” Akron v. Akron
Center for Reproductive Health, Inc., 462 U. S. 416, 452,
n. 45 (1983). The Seventh Circuit clearly erred in failing
to recognize that interest as a permissible basis for Indi-
ana’s disposition law. See Armour v. Indianapolis, 566
U. S. 673, 685 (2012) (on rational basis review, “the bur-
den is on the one attacking the legislative arrangement to
negative every conceivable basis which might support it”).
The only remaining question, then, is whether Indiana’s
law is rationally related to the State’s interest in proper
disposal of fetal remains. We conclude that it is, even if it
                  Cite as: 587 U. S. ____ (2019)                  3

                           Per Curiam

is not perfectly tailored to that end. See ibid. (the State
need not have drawn “the perfect line,” as long as “the line
actually drawn [is] a rational” one). We therefore uphold
Indiana’s law under rational basis review.
   We reiterate that, in challenging this provision, re-
spondents have never argued that Indiana’s law imposes
an undue burden on a woman’s right to obtain an abor-
tion. This case, as litigated, therefore does not implicate
our cases applying the undue burden test to abortion
regulations. Other courts have analyzed challenges to
similar disposition laws under the undue burden stand-
ard. See Planned Parenthood of Indiana and Kentucky,
Inc. v. Commissioner of Indiana State Dept. of Health,
2018 WL 3655854, *2−*3 (CA7, June 25, 2018) (Wood,
C. J., concurring in denial of rehearing en banc). Our
opinion expresses no view on the merits of those challenges.
                             II
   Our opinion likewise expresses no view on the merits of
the second question presented, i.e., whether Indiana may
prohibit the knowing provision of sex-, race-, and disability-
selective abortions by abortion providers. Only the Sev-
enth Circuit has thus far addressed this kind of law. We
follow our ordinary practice of denying petitions insofar as
they raise legal issues that have not been considered by
additional Courts of Appeals. See this Court’s Rule 10.
                       *    *     *
  In sum, we grant certiorari with respect to the first
question presented in the petition and reverse the judg-
ment of the Court of Appeals with respect to that question.
We deny certiorari with respect to the second question
presented.

                                                   It is so ordered.
4           BOX v. PLANNED PARENTHOOD OF
             INDIANA AND KENTUCKY, INC.
                       Per Curiam

   JUSTICE SOTOMAYOR would deny the petition for a writ
of certiorari as to both questions presented.
                    Cite as: 587 U. S. ____ (2019)                   1

                        THOMAS, J., concurring

SUPREME COURT OF THE UNITED STATES
KRISTINA BOX, COMMISSIONER, INDIANA DEPART-
      MENT OF HEALTH, ET AL. v. PLANNED
        PARENTHOOD OF INDIANA AND
            KENTUCKY, INC., ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
   STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT
                 No. 18–483.   Decided May 28, 2019

  JUSTICE THOMAS, concurring.
  Indiana law prohibits abortion providers from treating
the bodies of aborted children as “infectious waste” and
incinerating them alongside used needles, laboratory-
animal carcasses, and surgical byproducts. Ind. Code
§16–41–16–4(d) (2019); see §§16–41–16–2, 16–41–16–4,
16–41–16–5; Ind. Admin. Code, tit. 410, §§35–1–3, 35–2–
1(a)(2) (2019). A panel of the Seventh Circuit held that
this fetal-remains law was irrational, and thus unconsti-
tutional, under the doctrine of “substantive due process.”
That decision was manifestly inconsistent with our prece-
dent, as the Court holds.1 I would have thought it could go
without saying that nothing in the Constitution or any
decision of this Court prevents a State from requiring
——————
  1 JUSTICE GINSBURG’s dissent from this holding makes little sense. It

is not a “ ‘waste’ ” of our resources to summarily reverse an incorrect
decision that created a Circuit split. Post, at 2. And JUSTICE GINSBURG
does not even attempt to argue that the decision below was correct.
Instead, she adopts Chief Judge Wood’s alternative suggestion that
regulating the disposition of an aborted child’s body might impose an
“undue burden” on the mother’s right to abort that (already aborted)
child. See post, at 1. This argument is difficult to understand, to say
the least—which may explain why even respondent Planned
Parenthood did not make it. The argument also lacks evidentiary
support. See Planned Parenthood of Indiana and Kentucky, Inc. v.
Commissioner of Indiana State Dept. of Health, 917 F. 3d 532, 538 (CA7
2018) (en banc) (Easterbrook, J., dissenting).
2               BOX v. PLANNED PARENTHOOD OF
                 INDIANA AND KENTUCKY, INC.
                       THOMAS, J., concurring

abortion facilities to provide for the respectful treatment of
human remains.
   I write separately to address the other aspect of Indiana
law at issue here—the “Sex Selective and Disability Abor-
tion Ban.” Ind. Code §16–34–4–1 et seq. This statute
makes it illegal for an abortion provider to perform an
abortion in Indiana when the provider knows that the
mother is seeking the abortion solely because of the child’s
race, sex, diagnosis of Down syndrome, disability, or related
characteristics. §§16–34–4–1 to 16–34–4–8; see §16–34–
4–1(b) (excluding “lethal fetal anomal[ies]” from the defi-
nition of disability). The law requires that the mother be
advised of this restriction and given information about
financial assistance and adoption alternatives, but it
imposes liability only on the provider. See §§16–34–2–
1.1(a)(1)(K), (2)(A)–(C), 16–34–4–9. Each of the immuta-
ble characteristics protected by this law can be known
relatively early in a pregnancy, and the law prevents them
from becoming the sole criterion for deciding whether the
child will live or die. Put differently, this law and other
laws like it promote a State’s compelling interest in pre-
venting abortion from becoming a tool of modern-day
eugenics.2
   The use of abortion to achieve eugenic goals is not merely
hypothetical. The foundations for legalizing abortion in
America were laid during the early 20th-century birth-
——————
    2 See,
         e.g., Ariz. Rev. Stat. Ann. §13–3603.02 (2018) (sex and race);
Ark. Code §20–16–1904 (2018) (sex); Kan. Stat. Ann. §65–6726 (2017)
(sex); La. Rev. Stat. Ann. §40:1061.1.2 (2019) (genetic abnormality);
N. C. Gen. Stat. §90–21.121 (2017) (sex); N. D. Cent. Code Ann. §14–
02.1–04.1 (2017) (sex and genetic abnormality); Ohio Rev. Code Ann.
§2919.10 (2018) (Down syndrome); Okla. Stat., Tit. 63, §1–731.2(B)
(2016) (sex); 18 Pa. Cons. Stat. §3204(c) (2015) (sex); S. D. Codified
Laws §34–23A–64 (2018) (sex). My focus on a State’s compelling
interest in prohibiting eugenics in abortion does not suggest that States
lack other compelling interests in adopting these or other abortion-
related laws.
                 Cite as: 587 U. S. ____ (2019)            3

                    THOMAS, J., concurring

control movement. That movement developed alongside
the American eugenics movement. And significantly,
Planned Parenthood founder Margaret Sanger recognized
the eugenic potential of her cause. She emphasized and
embraced the notion that birth control “opens the way to
the eugenist.” Sanger, Birth Control and Racial Better-
ment, Birth Control Rev., Feb. 1919, p. 12 (Racial Better-
ment). As a means of reducing the “ever increasing, un-
ceasingly spawning class of human beings who never
should have been born at all,” Sanger argued that “Birth
Control . . . is really the greatest and most truly eugenic
method” of “human generation.” M. Sanger, Pivot of
Civilization 187, 189 (1922) (Pivot of Civilization). In her
view, birth control had been “accepted by the most clear
thinking and far seeing of the Eugenists themselves as the
most constructive and necessary of the means to racial
health.” Id., at 189.
   It is true that Sanger was not referring to abortion when
she made these statements, at least not directly. She
recognized a moral difference between “contraceptives”
and other, more “extreme” ways for “women to limit their
families,” such as “the horrors of abortion and infanticide.”
M. Sanger, Woman and the New Race 25, 5 (1920) (Woman
and the New Race). But Sanger’s arguments about the
eugenic value of birth control in securing “the elimination
of the unfit,” Racial Betterment 11, apply with even greater
force to abortion, making it significantly more effective as
a tool of eugenics. Whereas Sanger believed that birth
control could prevent “unfit” people from reproducing,
abortion can prevent them from being born in the first
place. Many eugenicists therefore supported legalizing
abortion, and abortion advocates—including future
Planned Parenthood President Alan Guttmacher—
endorsed the use of abortion for eugenic reasons. Techno-
logical advances have only heightened the eugenic poten-
tial for abortion, as abortion can now be used to eliminate
4            BOX v. PLANNED PARENTHOOD OF
              INDIANA AND KENTUCKY, INC.
                    THOMAS, J., concurring

children with unwanted characteristics, such as a particu-
lar sex or disability.
   Given the potential for abortion to become a tool of
eugenic manipulation, the Court will soon need to confront
the constitutionality of laws like Indiana’s. But because
further percolation may assist our review of this issue of
first impression, I join the Court in declining to take up
the issue now.
                              I
   The term “eugenics” was coined in 1883 by Francis
Galton, a British statistician and half-cousin of Charles
Darwin. See S. Caron, Who Chooses?: American Repro-
ductive History Since 1830, p. 49 (2008); A. Cohen, Imbe-
ciles: The Supreme Court, American Eugenics, and the
Sterilization of Carrie Buck 46 (2016) (Imbeciles). Galton
described eugenics as “the science of improving stock”
through “all influences that tend in however remote a
degree to give to the more suitable races or strains of blood
a better chance of prevailing speedily over the less suit-
able than they otherwise would have.” F. Galton, Inquiries
Into Human Faculty and Its Development 25, n. 1 (1883).
Eugenics thus rests on the assumption that “man’s natu-
ral abilities are derived by inheritance, under exactly the
same limitations as are the form and physical features of
the whole organic world.” F. Galton, Hereditary Genius:
An Inquiry Into Its Laws and Consequences 1 (1869)
(Hereditary Genius); see Imbeciles 46–47. As a social
theory, eugenics is rooted in social Darwinism—i.e., the
application of the “survival of the fittest” principle to
human society. Caron, supra, at 49; Imbeciles 45. Galton
argued that by promoting reproduction between people
with desirable qualities and inhibiting reproduction of the
unfit, man could improve society by “do[ing] providently,
quickly, and kindly” “[w]hat Nature does blindly, slowly,
and ruthlessly.” F. Galton, Eugenics: Its Definition, Scope
                 Cite as: 587 U. S. ____ (2019)            5

                    THOMAS, J., concurring

and Aims, in Essays in Eugenics 42 (1909).
   By the 1920s, eugenics had become a “full-fledged intel-
lectual craze” in the United States, particularly among
progressives, professionals, and intellectual elites. Imbe-
ciles 2; see id., at 2–4, 55–57; Cohen, Harvard’s Eugenics
Era, Harvard Magazine, pp. 48–52 (Mar.–Apr. 2016)
(Harvard’s Eugenics Era). Leaders in the eugenics move-
ment held prominent positions at Harvard, Stanford, and
Yale, among other schools, and eugenics was taught at 376
universities and colleges. Imbeciles 4; see also Harvard’s
Eugenics Era 48. Although eugenics was widely em-
braced, Harvard was “more central to American eugenics
than any other university,” with administrators, faculty
members, and alumni “founding eugenics organizations,
writing academic and popular eugenics articles, and lobby-
ing government to enact eugenics laws.” Ibid.; see id., at
49–52. One Harvard faculty member even published a
leading textbook on the subject through the Harvard
University Press, Genetics and Eugenics. Id., at 49.
   Many eugenicists believed that the distinction between
the fit and the unfit could be drawn along racial lines, a
distinction they justified by pointing to anecdotal and
statistical evidence of disparities between the races.
Galton, for example, purported to show as a scientific
matter that “the average intellectual standard of the negro
race is some two grades below” that of the Anglo-Saxon,
and that “the number among the negroes of those whom
we should call half-witted men, is very large.” Hereditary
Genius 338–339. Other eugenicists similarly concluded
that “the Negro . . . is in the large eugenically inferior to
the white” based on “the relative achievements of the race”
and statistical disparities in educational outcomes and life
expectancy in North America, among other factors. P.
Popenoe & R. Johnson, Applied Eugenics 285 (1920) (Ap-
plied Eugenics); see id., at 280–297 (elaborating on this
view); see also, e.g., R. Gates, Heredity and Eugenics 234
6            BOX v. PLANNED PARENTHOOD OF
              INDIANA AND KENTUCKY, INC.
                    THOMAS, J., concurring

(1923) (citing disparities between white and black people
and concluding that “the negro’s mental status is thus
undoubtedly more primitive than that of the white man”);
Hunt, Hand, Pettis, & Russell, Abstract, Family Stock
Values in White-Negro Crosses: A Note on Miscegenation,
8 Eugenical News 67 (1923) (“Experiments, as well as
general experience, indicate that the average inborn intel-
ligence of the white man is considerably higher than that
of the negro”).
   Building on similar assumptions, eugenicist Lothrop
Stoddard argued that the “prodigious birth-rate” of the
nonwhite races was bringing the world to a racial tipping
point. L. Stoddard, The Rising Tide of Color Against
White World-Supremacy 8–9 (1920). Stoddard feared that
without “artificial barriers,” the races “will increasingly
mingle, and the inevitable result will be the supplanting
or absorption of the higher by the lower types.” Id., at
302. Allowing the white race to be overtaken by inferior
races, according to Stoddard, would be a tragedy of his-
toric proportions:
    “[T]hat would mean that the race obviously endowed
    with the greatest creative ability, the race which had
    achieved most in the past and which gave the richer
    promise for the future, had passed away, carrying
    with it to the grave those potencies upon which the
    realization of man’s highest hopes depends. A million
    years of human evolution might go uncrowned, and
    earth’s supreme life-product, man, might never fulfil
    his potential destiny. This is why we today face ‘The
    Crisis of the Ages.’ ” Id., at 304.
  Eugenic arguments like these helped precipitate the
Immigration Act of 1924, which significantly reduced
immigration from outside of Western and Northern Eu-
rope. §§11(a)–(b), 43 Stat. 159; Imbeciles 126–135; see
also id., at 135 (discussing the difficulties the Act created
                   Cite as: 587 U. S. ____ (2019)                7

                      THOMAS, J., concurring

for many Jews seeking to flee Nazism). The perceived
superiority of the white race also led to calls for race con-
sciousness in marital and reproductive decisions, includ-
ing through antimiscegenation laws. Applied Eugenics
296 (“We hold that it is to the interests of the United
States . . . to prevent further Negro-white amalgamation”).
   Although race was relevant, eugenicists did not define a
person’s “fitness” exclusively by race. A typical list of
dysgenic individuals would also include some combination
of the “feeble-minded,” “insane,” “criminalistic,” “de-
formed,” “crippled,” “epileptic,” “inebriate,” “diseased,”
“blind,” “deaf,” and “dependent (including orphans and
paupers).” Imbeciles 139; see Applied Eugenics 176–183;
cf. G. Chesterton, Eugenics and Other Evils 61 (1922)
(“[F]eeble-mindedness is a new phrase under which you
might segregate anybody” because “this phrase conveys
nothing fixed and outside opinion”). Immigration policy
was insufficient to address these “danger[s] from within,”
Imbeciles 4, so eugenicists turned to other solutions.
Many States adopted laws prohibiting marriages between
certain feebleminded, epileptic, or other “unfit” individu-
als, but forced sterilization emerged as the preferred
solution for many classes of dysgenic individuals. Id., at
63, 66. Indiana enacted the first eugenic sterilization law
in 1907, and a number of other States followed suit. Id.,
at 70.
   This Court threw its prestige behind the eugenics
movement in its 1927 decision upholding the constitution-
ality of Virginia’s forced-sterilization law, Buck v. Bell, 274
U. S. 200. The plaintiff, Carrie Buck, had been found to be
“a feeble minded white woman” who was “the daughter of
a feeble minded mother . . . and the mother of an illegiti-
mate feeble minded child.” Id., at 205.3 In an opinion
——————
  3 The finding that Buck was “feeble minded” was apparently wrong.

See P. Lombardo, Three Generations, No Imbeciles: Eugenics, the
8              BOX v. PLANNED PARENTHOOD OF
                INDIANA AND KENTUCKY, INC.
                      THOMAS, J., concurring

written by Justice Oliver Wendell Holmes, Jr., and joined
by seven other Justices, the Court offered a full-throated
defense of forced sterilization:
     “We have seen more than once that the public welfare
     may call upon the best citizens for their lives. It
     would be strange if it could not call upon those who
     already sap the strength of the State for these lesser
     sacrifices, often not felt to be such by those concerned,
     in order to prevent our being swamped with incompe-
     tence. It is better for all the world, if instead of wait-
     ing to execute degenerate offspring for crime, or to let
     them starve for their imbecility, society can prevent
     those who are manifestly unfit from continuing their
     kind. The principle that sustains compulsory vaccina-
     tion is broad enough to cover cutting the Fallopian
     tubes. Three generations of imbeciles are enough.”
     Id., at 207 (citation omitted).
The Court’s decision gave the eugenics movement added
legitimacy and considerable momentum; by 1931, 28 of the
Nation’s 48 States had adopted eugenic sterilization laws.
Imbeciles 299–300. Buck was one of more than 60,000
people who were involuntarily sterilized between 1907 and
1983. Id., at 319.
   Support for eugenics waned considerably by the 1940s
as Americans became familiar with the eugenics of the
Nazis and scientific literature undermined the assump-
tions on which the eugenics movement was built. But
even today, the Court continues to attribute legal signifi-
cance to the same types of racial-disparity evidence that
were used to justify race-based eugenics. See T. Sowell,
Discrimination and Disparities 5–6 (rev. ed. 2019) (Sow-

——————
Supreme Court, and Buck v. Bell 277 (2008) (arguing that “the case was
a sham”); see Imbeciles 15–35 (arguing that Buck had perfectly normal
intelligence and no medical records of any disability).
                     Cite as: 587 U. S. ____ (2019)                    9

                        THOMAS, J., concurring

ell).4 And support for the goal of reducing undesirable
populations through selective reproduction has by no
means vanished.
                             II
   This case highlights the fact that abortion is an act rife
with the potential for eugenic manipulation. From the
beginning, birth control and abortion were promoted as
means of effectuating eugenics. Planned Parenthood
founder Margaret Sanger was particularly open about the
fact that birth control could be used for eugenic purposes.
These arguments about the eugenic potential for birth
control apply with even greater force to abortion, which
can be used to target specific children with unwanted
characteristics. Even after World War II, future Planned
Parenthood President Alan Guttmacher and other abor-
tion advocates endorsed abortion for eugenic reasons and
promoted it as a means of controlling the population and
improving its quality. As explained below, a growing body

——————
   4 Both eugenics and disparate-impact liability rely on the simplistic

and often faulty assumption that “some one particular factor is the key
or dominant factor behind differences in outcomes” and that one should
expect “an even or random distribution of outcomes . . . in the absence
of such complicating causes as genes or discrimination.” Sowell 25, 87.
Among other pitfalls, these assumptions tend to collapse the distinction
between correlation and causation and shift the analytical focus away
from “flesh-and-blood human being[s]” to impersonal statistical groups
frozen in time. Id., at 83; see id., at 87–149 (explaining how statistics
and linguistics can be used to obscure realities). Just as we should not
assume, based on bare statistical disparities, “that the Negro lacks in
his germ-plasm excellence of some qualities which the white races
possess,” Applied Eugenics 285, “[w]e should not automatically pre-
sume that any institution with a neutral practice that happens to
produce a racial disparity is guilty of discrimination until proved
innocent.” Texas Dept. of Housing and Community Affairs v. Inclusive
Communities Project, Inc., 576 U. S. ___, ___ (2015) (THOMAS, J., dis-
senting) (slip op., at 8). Both views “ignore the complexities of human
existence.” Id., at ___ (slip op., at 9).
10           BOX v. PLANNED PARENTHOOD OF
              INDIANA AND KENTUCKY, INC.
                    THOMAS, J., concurring

of evidence suggests that eugenic goals are already being
realized through abortion.
                               A
   Like many elites of her day, Sanger accepted that eu-
genics was “the most adequate and thorough avenue to the
solution of racial, political and social problems.” Sanger,
The Eugenic Value of Birth Control Propaganda, Birth
Control Rev., Oct. 1921, p. 5 (Propaganda). She agreed
with eugenicists that “the unbalance between the birth
rate of the ‘unfit’ and the ‘fit’ ” was “the greatest present
menace to civilization.” Ibid. Particularly “in a democracy
like that of the United States,” where “[e]quality of politi-
cal power has . . . been bestowed upon the lowest elements
of our population,” Sanger worried that “reckless spawn-
ing carries with it the seeds of destruction.” Pivot of Civi-
lization 177–178.
   Although Sanger believed that society was “indebted” to
“the Eugenists” for diagnosing these problems, she did not
believe that they had “show[n] much power in suggesting
practical and feasible remedies.” Id., at 178. “As an advo-
cate of Birth Control,” Sanger attempted to fill the gap by
showing that birth control had “eugenic and civilizational
value.” Propaganda 5. In her view, birth-control advo-
cates and eugenicists were “seeking a single end”—“to
assist the race toward the elimination of the unfit.” Racial
Betterment 11. But Sanger believed that the focus should
be “upon stopping not only the reproduction of the unfit
but upon stopping all reproduction when there is not
economic means of providing proper care for those who are
born in health.” Ibid. (emphasis added). Thus, for Sanger,
forced sterilization did “not go to the bottom of the matter”
because it did not “touc[h] the great problem of unlimited
reproduction” of “those great masses, who through eco-
nomic pressure populate the slums and there produce in
their helplessness other helpless, diseased and incompe-
                 Cite as: 587 U. S. ____ (2019)          11

                    THOMAS, J., concurring

tent masses, who overwhelm all that eugenics can do
among those whose economic condition is better.” Id., at
12. In Sanger’s view, frequent reproduction among “the
majority of wage workers” would lead to “the contributing
of morons, feeble-minded, insane and various criminal
types to the already tremendous social burden constituted
by these unfit.” Ibid.
  Sanger believed that birth control was an important
part of the solution to these societal ills. She explained,
“Birth Control . . . is really the greatest and most truly
eugenic method” of “human generation,” “and its adoption
as part of the program of Eugenics would immediately
give a concrete and realistic power to that science.” Pivot
of Civilization 189. Sanger even argued that “eugenists
and others who are laboring for racial betterment” could
not “succeed” unless they “first clear[ed] the way for Birth
Control.” Racial Betterment 11. If “the masses” were
given “practical education in Birth Control”—for which
there was “almost universal demand”—then the “Eugenic
educator” could use “Birth Control propaganda” to “direct
a thorough education in Eugenics” and influence the re-
productive decisions of the unfit. Propaganda 5. In this
way, “the campaign for Birth Control [was] not merely of
eugenic value, but [was] practically identical in ideal with
the final aims of Eugenics.” Ibid.
  Sanger herself campaigned for birth control in black
communities. In 1930, she opened a birth-control clinic in
Harlem. See Birth Control or Race Control? Sanger and
the Negro Project, Margaret Sanger Papers Project News-
letter #28 (2001), http://www.nyu.edu/projects/sanger/
articles/bc_or_race_control.php (all Internet materials as
last visited May 24, 2019). Then, in 1939, Sanger initiated
the “Negro Project,” an effort to promote birth control in
poor, Southern black communities. Ibid. Noting that
blacks were “ ‘notoriously underprivileged and handi-
capped to a large measure by a “caste” system,’ ” she ar-
12           BOX v. PLANNED PARENTHOOD OF
              INDIANA AND KENTUCKY, INC.
                    THOMAS, J., concurring

gued in a fundraising letter that “ ‘birth control knowledge
brought to this group, is the most direct, constructive aid
that can be given them to improve their immediate situa-
tion.’ ” Ibid. In a report titled “Birth Control and the
Negro,” Sanger and her coauthors identified blacks as
“ ‘the great problem of the South’ ”—“the group with ‘the
greatest economic, health, and social problems’ ”—and
developed a birth-control program geared toward this
population. Ibid. She later emphasized that black minis-
ters should be involved in the program, noting, “ ‘We do
not want word to go out that we want to exterminate the
Negro population, and the minister is the man who can
straighten out that idea if it ever occurs to any of their
more rebellious members.’ ” Ibid.
    Defenders of Sanger point out that W. E. B. DuBois
and other black leaders supported the Negro Project and
argue that her writings should not be read to imply a
racial bias. Ibid.; see Planned Parenthood, Opposition
Claims About Margaret Sanger (2016), https://www.
plannedparenthood.org/uploads/filer_public/37/fd/37fdc7b6-
de5f-4d22 -8c05 - 9568268e92d8 / sanger_opposition_claims_
fact_sheet_2016.pdf. But Sanger’s motives are immaterial
to the point relevant here: that “Birth Control” has long
been understood to “ope[n] the way to the eugenist.”
Racial Betterment 12.
                             B
   To be sure, Sanger distinguished between birth control
and abortion. Woman and the New Race 128–129; see,
e.g., Sanger, Birth Control or Abortion? Birth Control
Rev., Dec. 1918, pp. 3–4. For Sanger, “[t]he one means
health and happiness—a stronger, better race,” while
“[t]he other means disease, suffering, [and] death.” Woman
and the New Race 129. Sanger argued that “nothing
short of contraceptives can put an end to the horrors of
abortion and infanticide,” id., at 25, and she questioned
                  Cite as: 587 U. S. ____ (2019)            13

                     THOMAS, J., concurring

whether “we want the precious, tender qualities of wom-
anhood, so much needed for our racial development, to
perish in [the] sordid, abnormal experiences” of abortions,
id., at 29. In short, unlike contraceptives, Sanger regarded
“the hundreds of thousands of abortions performed in
America each year [as] a disgrace to civilization.” Id.,
at 126.
   Although Sanger was undoubtedly correct in recognizing
a moral difference between birth control and abortion, the
eugenic arguments that she made in support of birth
control apply with even greater force to abortion. Others
were well aware that abortion could be used as a “metho[d]
of eugenics,” 6 H. Ellis, Studies in the Psychology of Sex
617 (1910), and they were enthusiastic about that possibil-
ity. Indeed, some eugenicists believed that abortion
should be legal for the very purpose of promoting eugenics.
See Harris, Abortion in Soviet Russia: Has the Time Come
To Legalize It Elsewhere? 25 Eugenics Rev. 22 (1933)
(“[W]e are being increasingly compelled to consider legal-
ized abortion as well as birth control and sterilization as
possible means of influencing the fitness and happiness
and quality of the race”); Aims and Objects of the Eugenics
Society, 26 Eugenics Rev. 135 (1934) (“The Society advo-
cates the provision of legalized facilities for voluntarily
terminating pregnancy in cases of persons for whom steri-
lization is regarded as appropriate”). Support for abortion
can therefore be found throughout the literature on eugen-
ics. E.g., Population Control: Dr. Binnie Dunlop’s Address
to the Eugenics Society, 25 Eugenics Rev. 251 (1934)
(lamenting “the relatively high birth-rate of the poorest
third of the population” and “the serious rate of racial
deterioration which it implied,” and arguing that “this
birth-rate . . . would fall rapidly if artificial abortion were
made legal”); Williams, The Legalization of Medical Abor-
tion, 56 Eugenics Rev. 24–25 (1964) (“I need hardly stress
the eugenic argument for extending family planning”—
14           BOX v. PLANNED PARENTHOOD OF
              INDIANA AND KENTUCKY, INC.
                    THOMAS, J., concurring

including “voluntary sterilization” and “abortion”—to “all
groups, not merely to those who are the most intelligent
and socially responsible”).
   Abortion advocates were sometimes candid about abor-
tion’s eugenic possibilities.      In 1959, for example,
Guttmacher explicitly endorsed eugenic reasons for abor-
tion. A. Guttmacher, Babies by Choice or by Chance 186–
188 (1959). He explained that “the quality of the parents
must be taken into account,” including “[f]eeble-
mindedness,” and believed that “it should be permissible
to abort any pregnancy . . . in which there is a strong
probability of an abnormal or malformed infant.” Id., at
198. He added that the question whether to allow abor-
tion must be “separated from emotional, moral and reli-
gious concepts” and “must have as its focus normal,
healthy infants born into homes peopled with parents who
have healthy bodies and minds.” Id., at 221. Similarly,
legal scholar Glanville Williams wrote that he was open to
the possibility of eugenic infanticide, at least in some
situations, explaining that “an eugenic killing by a mother,
exactly paralleled by the bitch that kills her mis-
shapen puppies, cannot confidently be pronounced im-
moral.” G. Williams, Sanctity of Life and the Criminal Law
20 (1957). The Court cited Williams’ book for a different
proposition in Roe v. Wade, 410 U. S. 113, 130, n. 9 (1973).
   But public aversion to eugenics after World War II also
led many to avoid explicit references to that term. The
American Eugenics Society, for example, changed the
name of its scholarly publication from “Eugenics Quarterly”
to “Social Biology.” See D. Paul, Controlling Human
Heredity: 1865 to the Present, p. 125 (1995). In explaining
the name change, the journal’s editor stated that it had
become evident that eugenic goals could be achieved “for
reasons other than eugenics.” Ibid. For example, “[b]irth
control and abortion are turning out to be great eugenic
advances of our time. If they had been advanced for eu-
                  Cite as: 587 U. S. ____ (2019)            15

                     THOMAS, J., concurring

genic reasons it would have retarded or stopped their
acceptance.” Ibid. But whether they used the term “eu-
genics” or not, abortion advocates echoed the arguments of
early 20th-century eugenicists by describing abortion as a
way to achieve “population control” and to improve the
“quality” of the population. One journal declared that
“abortion is the one mode of population limitation which
has demonstrated the speedy impact which it can make
upon a national problem.” Notes of the Quarter: The
Personal and the Universal, 53 Eugenics Rev. 186 (1962).
Planned Parenthood’s leaders echoed these themes. When
exulting over “ ‘fantastic . . . progress’ ” in expanding abor-
tion, for example, Guttmacher stated that “ ‘the realization
of the population problem has been responsible’ for the
change in attitudes. ‘We’re now concerned more with the
quality of population than the quantity.’ ” Abortion Re-
forms Termed “Fantastic,” Hartford Courant, Mar. 21,
1970, p. 16.
   Avoiding the word “eugenics” did not assuage everyone’s
fears. Some black groups saw “ ‘family planning’ as a
euphemism for race genocide” and believed that “black
people [were] taking the brunt of the ‘planning’ ” under
Planned Parenthood’s “ghetto approach” to distributing its
services. Dempsey, Dr. Guttmacher Is the Evangelist of
Birth Control, N. Y. Times Magazine, Feb. 9, 1969, p. 82.
“The Pittsburgh branch of the National Association for the
Advancement of Colored People,” for example, “criticized
family planners as bent on trying to keep the Negro birth
rate as low as possible.” Kaplan, Abortion and Steriliza-
tion Win Support of Planned Parenthood, N. Y. Times,
Nov. 14, 1968, p. L50, col. 1.
                             C
  Today, notwithstanding Sanger’s views on abortion,
respondent Planned Parenthood promotes both birth
control and abortion as “reproductive health services” that
16           BOX v. PLANNED PARENTHOOD OF
              INDIANA AND KENTUCKY, INC.
                    THOMAS, J., concurring

can be used for family planning. Brief in Opposition 1.
And with today’s prenatal screening tests and other tech-
nologies, abortion can easily be used to eliminate children
with unwanted characteristics. Indeed, the individualized
nature of abortion gives it even more eugenic potential
than birth control, which simply reduces the chance of
conceiving any child. As petitioners and several amicus
curiae briefs point out, moreover, abortion has proved to
be a disturbingly effective tool for implementing the dis-
criminatory preferences that undergird eugenics. E.g.,
Pet. for Cert. 22–26; Brief for State of Wisconsin et al. as
Amici Curiae 19–25; Brief for Ethics and Religious Liberty
Commission of the Southern Baptist Convention et al. as
Amici Curiae 9–10.
   In Iceland, the abortion rate for children diagnosed with
Down syndrome in utero approaches 100%. See Will, The
Down Syndrome Genocide, Washington Post, Mar. 15,
2018, p. A23, col. 1. Other European countries have simi-
larly high rates, and the rate in the United States is ap-
proximately two-thirds. See ibid. (98% in Denmark, 90%
in the United Kingdom, 77% in France, and 67% in the
United States); see also Natoli, Ackerman, McDermott, &
Edwards, Prenatal Diagnosis of Down Syndrome: A Sys-
tematic Review of Termination Rates (1995–2011), 32
Prenatal Diagnosis 142 (2012) (reviewing U. S. studies).
   In Asia, widespread sex-selective abortions have led to
as many as 160 million “missing” women—more than the
entire female population of the United States. See M.
Hvistendahl, Unnatural Selection: Choosing Boys Over
Girls, and the Consequences of a World Full of Men 5–6
(2011); see also Kalantry, How To Fix India’s Sex-
Selection Problem, N. Y. Times, Int’l ed., July 28, 2017,
p. 9 (“Over the course of several decades, 300,000 to
700,000 female fetuses were selectively aborted in India
each year. Today there are about 50 million more men
than women in the country”). And recent evidence sug-
                 Cite as: 587 U. S. ____ (2019)           17

                    THOMAS, J., concurring

gests that sex-selective abortions of girls are common
among certain populations in the United States as well.
See Almond & Sun, Son-Biased Sex Ratios in 2010 U. S.
Census and 2011–2013 U. S. Natality Data, 176 Soc. Sci.
& Med. 21 (2017) (concluding that Chinese and Asian-
Indian families in the United States “show a tendency to
sex-select boys”); Almond & Edlund, Son-Biased Sex Ratios
in the 2000 United States Census, 105 Proc. Nat. Acad. of
Sci. 5681 (2008) (similar).
   Eight decades after Sanger’s “Negro Project,” abortion in
the United States is also marked by a considerable racial
disparity.    The reported nationwide abortion ratio—
the number of abortions per 1,000 live births—among
black women is nearly 3.5 times the ratio for white women.
Dept. of Health and Human Services, Centers for Disease
Control and Prevention, T. Jatlaoui et al., Abortion
Surveillance—United States, 2015, 67 Morbidity and Mor-
tality Weekly Report, Surveillance Summaries, No. SS–13,
p. 35 (Nov. 23, 2018) (Table 13); see also Brief for Restora-
tion Project et al. as Amici Curiae 5–6. And there are
areas of New York City in which black children are more
likely to be aborted than they are to be born alive—and
are up to eight times more likely to be aborted than white
children in the same area. See N. Y. Dept. of Health,
Table 23: Induced Abortion and Abortion Ratios by
Race/Ethnicity and Resident County New York State–
2016, https://www.health.ny.gov/statistics/vital_statistics/
2016/table23.htm. Whatever the reasons for these dispar-
ities, they suggest that, insofar as abortion is viewed as a
method of “family planning,” black people do indeed
“tak[e] the brunt of the ‘planning.’ ” Dempsey, supra,
at 82.
   Some believe that the United States is already experi-
encing the eugenic effects of abortion. According to one
economist, “Roe v. Wade help[ed] trigger, a generation
later, the greatest crime drop in recorded history.” S.
18           BOX v. PLANNED PARENTHOOD OF
              INDIANA AND KENTUCKY, INC.
                    THOMAS, J., concurring

Levitt & S. Dubner, Freakonomics 6 (2005); see id., at
136–144 (elaborating on this theory). On this view, “it
turns out that not all children are born equal” in terms of
criminal propensity. Id., at 6. And legalized abortion
meant that the children of “poor, unmarried, and teenage
mothers” who were “much more likely than average to
become criminals” “weren’t being born.” Ibid. (emphasis
deleted). Whether accurate or not, these observations
echo the views articulated by the eugenicists and by Sanger
decades earlier: “Birth Control of itself . . . will make a
better race” and tend “toward the elimination of the unfit.”
Racial Betterment 11–12.
                              III
   It was against this background that Indiana’s Legisla-
ture, on the 100th anniversary of its 1907 sterilization
law, adopted a concurrent resolution formally “ex-
press[ing] its regret over Indiana’s role in the eugenics
movement in this country and the injustices done under
eugenic laws.” Ind. S. Res. 91, 115th Gen. Assemb., 1st
Sess., §1 (2007); see Brief for Pro-Life Legal Defense Fund
et al. as Amici Curiae 6–8. Recognizing that laws imple-
menting eugenic goals “targeted the most vulnerable
among us, including the poor and racial minorities, . . . for
the claimed purpose of public health and the good of the
people,” Ind. S. Res. 91, at 2, the General Assembly
“urge[d] the citizens of Indiana to become familiar with
the history of the eugenics movement” and “repudiate the
many laws passed in the name of eugenics and reject any
such laws in the future,” id., §2.
   In March 2016, the Indiana Legislature passed by wide
margins the Sex-Selective and Disability Abortion Ban at
issue here. Respondent Planned Parenthood promptly
filed a lawsuit to block the law from going into effect,
arguing that the Constitution categorically protects a
woman’s right to abort her child based solely on the child’s
                  Cite as: 587 U. S. ____ (2019)            19

                     THOMAS, J., concurring

race, sex, or disability. The District Court agreed, grant-
ing a preliminary injunction on the eve of the law’s effec-
tive date, followed by a permanent injunction. A panel of
the Seventh Circuit affirmed.          Pointing to Planned
Parenthood of Southeastern Pa. v. Casey, 505 U. S. 833
(1992), both the District Court and the Seventh Circuit
held that this Court had already decided the matter:
“Casey’s holding that a woman has the right to terminate
her pregnancy prior to viability is categorical.” Planned
Parenthood of Indiana and Kentucky, Inc. v. Commissioner
of Indiana State Dept. of Health, 888 F. 3d 300, 305 (CA7
2018); see Planned Parenthood of Indiana and Kentucky,
Inc. v. Commissioner, Indiana State Dept. of Health, 265
F. Supp. 3d 859, 866 (SD Ind. 2017). In an opinion dis-
senting from the denial of rehearing en banc, Judge
Easterbrook expressed skepticism as to this holding,
explaining that “Casey did not consider the validity of an
anti-eugenics law” and that judicial opinions, unlike stat-
utes, “resolve only the situations presented for decision.”
Planned Parenthood of Indiana and Kentucky, Inc. v.
Commissioner of Indiana State Dept. of Health, 917 F. 3d
532, 536 (CA7 2018).
   Judge Easterbrook was correct. Whatever else might be
said about Casey, it did not decide whether the Constitu-
tion requires States to allow eugenic abortions. It ad-
dressed the constitutionality of only “five provisions of the
Pennsylvania Abortion Control Act of 1982” that were said
to burden the supposed constitutional right to an abortion.
Casey, supra, at 844. None of those provisions prohibited
abortions based solely on race, sex, or disability. In fact,
the very first paragraph of the respondents’ brief in Casey
made it clear to the Court that Pennsylvania’s prohibition
on sex-selective abortions was “not [being] challenged,”
Brief for Respondents in Planned Parenthood of South-
eastern Pa. v. Casey, O. T. 1991, Nos. 91–744, 91–902, p. 4.
In light of the Court’s denial of certiorari today, the consti-
20           BOX v. PLANNED PARENTHOOD OF
              INDIANA AND KENTUCKY, INC.
                    THOMAS, J., concurring

tutionality of other laws like Indiana’s thus remains an
open question.
   The Court’s decision to allow further percolation should
not be interpreted as agreement with the decisions below.
Enshrining a constitutional right to an abortion based
solely on the race, sex, or disability of an unborn child, as
Planned Parenthood advocates, would constitutionalize
the views of the 20th-century eugenics movement. In
other contexts, the Court has been zealous in vindicating
the rights of people even potentially subjected to race, sex,
and disability discrimination.       Cf. Pena-Rodriguez v.
Colorado, 580 U. S. ___, ___ (2017) (slip op., at 15) (con-
demning “discrimination on the basis of race” as “ ‘odious
in all aspects’ ”); United States v. Virginia, 518 U. S. 515,
532 (1996) (denouncing any “law or official policy [that]
denies to women, simply because they are women, . . .
equal opportunity to aspire, achieve, participate in and
contribute to society based on their individual talents and
capacities”); Tennessee v. Lane, 541 U. S. 509, 522 (2004)
(condemning “irrational disability discrimination”).
   Although the Court declines to wade into these issues
today, we cannot avoid them forever. Having created
the constitutional right to an abortion, this Court is
dutybound to address its scope. In that regard, it is easy
to understand why the District Court and the Seventh
Circuit looked to Casey to resolve a question it did not
address. Where else could they turn? The Constitution
itself is silent on abortion.
   With these observations, I join the opinion of the Court.
                     Cite as: 587 U. S. ____ (2019)                     1

                        Opinion of GINSBURG, J.

SUPREME COURT OF THE UNITED STATES
KRISTINA BOX, COMMISSIONER, INDIANA DEPART-
      MENT OF HEALTH, ET AL. v. PLANNED
        PARENTHOOD OF INDIANA AND
            KENTUCKY, INC., ET AL.
   ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED
   STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT
                  No. 18–483.   Decided May 28, 2019

   JUSTICE GINSBURG, concurring in part and dissenting in
part.
   I agree with the Court’s disposition of the second ques-
tion presented. As to the first question, I would not sum-
marily reverse a judgment when application of the proper
standard would likely yield restoration of the judgment.
In the District Court and on appeal to the Seventh Circuit,
Planned Parenthood of Indiana and Kentucky urged that
Indiana’s law on the disposition of fetal remains should
not pass even rational-basis review.1 But as Chief Judge
Wood observed, “rational basis” is not the proper review
standard. Planned Parenthood of Indiana and Kentucky,
Inc. v. Commissioner of Indiana State Dept. of Health, 917
F. 3d 532, 534 (CA7 2018) (opinion concurring in denial of
rehearing en banc). This case implicates “the right of [a]
woman to choose to have an abortion before viability and
to obtain it without undue interference from the State,”
——————
  1 One may “wonder how, if respect for the humanity of fetal remains

after a miscarriage or abortion is the [S]tate’s goal, [Indiana’s] statute
rationally achieves that goal when it simultaneously allows any form of
disposal whatsoever if the [woman] elects to handle the remains her-
self,” Planned Parenthood of Indiana and Kentucky, Inc. v. Commis-
sioner of Indiana State Dept. of Health, 917 F. 3d 532, 534 (CA7 2018)
(Wood, C. J., concurring in denial of rehearing en banc), “and continues
to allow for mass cremation of fetuses,” Planned Parenthood of Indiana
and Kentucky, Inc. v. Commissioner of Indiana State Dept. of Health,
888 F. 3d 300, 309 (CA7 2018) (case below).
2               BOX v. PLANNED PARENTHOOD OF
                 INDIANA AND KENTUCKY, INC.
                       Opinion of GINSBURG, J.

Planned Parenthood of Southeastern Pa. v. Casey, 505
U. S. 833, 846 (1992), so heightened review is in order,
Whole Woman’s Health v. Hellerstedt, 579 U. S. ___, ___
(2016) (slip op., at 20).
   It is “a waste of th[e] [C]ourt’s resources” to take up a
case simply to say we are bound by a party’s “strategic
litigation choice” to invoke rational-basis review alone, but
“everything might be different” under the close review
instructed by the Court’s precedent. 917 F. 3d, at 534, 535
(opinion of Wood, C. J.). I would therefore deny Indiana’s
petition in its entirety.2




——————
   2 JUSTICE THOMAS’ footnote, ante, at 1, n. 1, displays more heat than

light. The note overlooks many things: “This Court reviews judgments,
not statements in opinions,” California v. Rooney, 483 U. S. 307, 311
(1987) (per curiam) (quoting Black v. Cutter Laboratories, 351 U. S.
292, 297 (1956); emphasis added); a woman who exercises her constitu-
tionally protected right to terminate a pregnancy is not a “mother”; the
cost of, and trauma potentially induced by, a post-procedure require-
ment may well constitute an undue burden, 917 F. 3d, at 534–535
(opinion of Wood, C. J.); under the rational-basis standard applied
below, Planned Parenthood of Indiana and Kentucky had no need
to marshal evidence that Indiana’s law posed an undue burden, id.,
at 535.